Citation Nr: 0719571	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service 
connected right knee disability.

2.  Entitlement to an increased evaluation for medial 
meniscectomy with synovitis and instability of the right 
knee, evaluated as 10 percent disabling prior to February 12, 
2004, and 30 percent disabling thereafter.

3.  Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated March 2002 
and June 2004, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In May 2005, the undersigned Acting Veterans Law Judge held a 
hearing regarding the issues on appeal.

When this matter was initially before the Board in September 
2005, the Board increased the evaluation of the veteran's 
right knee instability to 30 percent and denied entitlement 
to an evaluation in excess of 10 percent for his degenerative 
joint disease of the right knee.  The Board also denied 
service connection for left knee disability.  The veteran 
appealed that the Board's September 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a January 2007 order, granted the parties' joint 
motion for remand, vacating the Board's September 2005 
decision and remanding the case for compliance with the terms 
of the joint motion.

The issue of service connection for a left knee disability, 
to include as secondary to the veteran's service connected 
right knee disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's medial meniscectomy with synovitis and 
instability of the right knee is manifested by no more than 
slight knee impairment prior to February 12, 2004 and severe 
knee impairment thereafter.

2.  The veteran's traumatic degenerative joint disease of the 
right knee is currently manifested by X-rays findings of 
arthritis and a noncompensable level of limitation of flexion 
and extension.


CONCLUSIONS OF LAW

1.  Prior to February 12, 2004, the criteria for a rating in 
excess of 10 percent for the veteran's medial meniscectomy 
with synovitis and instability of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 
5257 (2006).

2.  As of February 12, 2004, the criteria for a 30 percent 
rating for the veteran's medial meniscectomy with synovitis 
and instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2006).

3.  The criteria for a separate rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes (DC) 5003, 
5010, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Procedural History 

In October 1969, the veteran was granted service connection 
for right knee medial meniscectomy with synovitis and 
instability and assigned a 20 percent evaluation under DC 
5257.  A September 1996 rating decision granted the veteran a 
temporary total evaluation for his right knee arthroscopic 
surgery necessitating convalescence.  This total evaluation 
was granted from February 22 to May 1, 1996.

In December 2001, the veteran again filed for a temporary 
total rating due to additional surgery on his service 
connected right knee.  At that time, the veteran was granted 
a temporary total evaluation from October 31 to December 31, 
2001, and the veteran's right knee disability was 
recharacterized as 10 percent disabling for medical 
meniscectomy with synovitis and instability of the right knee 
under DC 5257, with a separate 10 percent evaluation for 
traumatic degenerative joint disease of the right knee under 
DC 5010. 

In September 2005, the Board increased the veteran's rating 
for medical meniscectomy with synovitis and instability of 
the right knee to 30 percent under DC 5257.  Subsequently, 
the RO assigned the effective date as February 12, 2004.  The 
Board continued the 10 percent rating under DC 5010.  
Pursuant to the January 2007 Joint Motion for Remand, the 
Court has remanded the case for the Board to explain why the 
veteran's 20 percent rating under DC 5257 was not protected 
against reduction since the rating was in effect for over 
twenty years.

For the appeal period up to February 12, 2004, the veteran is 
entitled to a 10 percent rating for arthritis under DC 5010 
and a separate 10 percent rating for instability under DC 
5257.  See infra Section D.  Because this results in a 
combined 20 percent rating under the combined rating tables 
of 38 C.F.R. § 4.25, 38 C.F.R. § 3.105(e) does not apply 
since there will be no reduction in the amount of 
compensation paid to the veteran.  See VAOPGCPREC 71-91, 57 
Fed. Reg. 2316 (1992).

B.  Factual Background  

A VA outpatient treatment entry, dated July 2001, reflects 
that the veteran had full range of motion of his knee.  He 
had some anterior laxity with a 2+ laxity and some diffused 
joint line tenderness.  He did have patella crepitus with 
flexion of the knee.  He also had good patellar excursion.  
X-rays showed severe medial joint arthritis and 
hyperextension of the right knee.  The veteran was diagnosed 
as having right knee internal derangement with severe 
arthritis secondary to anterior cruciate ligament deficiency.

As noted above, the veteran received a temporary total rating 
from October 31 to December 31, 2001, for convalesce from 
surgery.  Reports from that surgery indicate that the veteran 
was diagnosed as having right knee anterior arthrofibrosis 
and chondromalacia of the medial femoral condyle, lateral 
femoral condyle, and patellofemoral joint.  The veteran 
underwent right knee arthroplasty and chondroplasty at that 
time.

VA outpatient treatment records, dated in mid-December 2001, 
indicate that the veteran's right knee was without effusion 
or swelling.  There was mild medial joint line tenderness in 
range of motion actively from 0 to 90 degrees, and the 
veteran could be passively flexed to 100 percent of range of 
motion.  Previous X-rays were noted to show degenerative 
joint disease, more significant in the medial compartment.

During the March 2003 Regional Office hearing and the May 
2005 Board hearing, the veteran testified as to the severity 
of his right knee condition.  He indicated that he felt pain 
in his knee when it was flexed more than 90 degrees and also 
reported feelings of instability in the right knee. 

The June 2003 VA examination revealed that the veteran had no 
obvious effusion of the right knee.  There was marked joint 
line tenderness.  He had embossing along the joint line.  He 
had a five centimeter healed vertical scar.  He could flex 80 
degrees and had 0 degrees of extension.  He had almost 
audible subpatellar crepitation.  He also had a click on 
extension of the knee.  The collateral and cruciate ligaments 
appeared to be intact by test.  Prior X-rays disclosed 
moderate narrowing of the medial compartment and moderate 
osteoarthritis of the knee.  The veteran was diagnosed as 
having internal derangement of the right knee, open 
arthrotomy with medial meniscectomy, two arthroscopic 
examinations with debridement, and some loss of range of 
motion of the right knee.  The examiner indicated that he saw 
no functional loss due to pain and felt that the functional 
loss was anatomical.

The veteran received a VA outpatient treatment assessment in 
December 2003.  At that time, the veteran demonstrated varus 
alignment of both knees.  His main pain was relative range of 
motion with approximately 0 to 100 degrees.  X-rays showed 
tricompartmental disease of both knees with severe 
degenerative disease of his right medial compartment.  The 
veteran was informed that his next option was total knee 
replacement.  However, he was told the he would also benefit 
from delaying the procedure as long as possible, and the 
veteran indicated that, as long as he is wearing his braces, 
he could tolerate the pain.

In February 2004, the veteran underwent an additional VA 
examination.  At that time, the veteran's prior history of 
right knee injury was noted, as well as the veteran's history 
of playing basketball and being quite active until his knee 
pain recurred in 1997.  He reported pain in both knees any 
time he is walking or weight bearing, but that the right knee 
was worse than the left.  He complained of continued 
intermittent giving way of the right knee, but that the right 
knee did not have any instability symptoms.  The veteran 
noted that his job required him to stand and operate a 
machine most of the day, with occasional breaks.

Examination of the right knee revealed patellofemoral 
tenderness.  There was no effusion.  Range of motion of the 
right knee was 0 to 95 degrees.  There was tenderness of the 
knee at the maximum flexion of 95 degrees.  When observed 
walking in the hall without his knee braces on, he had a very 
noticeable limp on the right leg.  He was reexamined after 
knee bending exercises, and active range of motion on the 
right was 0 to 95 degrees.  There was 1+ medial laxity and 1+ 
anterior drawer and Lachman's sign.

The veteran was diagnosed as having a medial meniscus tear 
status post arthrotomy and medial meniscectomy status post 
two arthroscopies.  He had known degenerative joint disease 
by direct observations during surgery and as demonstrated on 
X-ray.  He was noted to have done well for 30 years following 
his service injury and was able to play basketball during 
that time, which the examiner noted was extremely hard on the 
knees and required good stability.  He was noted to have some 
instability symptoms, especially if he was not wearing his 
brace, but also some if he was wearing his brace.  He also 
had pain in the knee and some weakness secondary to the pain.

A June 2004 X-ray report of the right knee showed that there 
was more severe narrowing of the medial tibiofemoral joint 
compartment, with gross irregularity of bone architecture, 
flattening of the opposing surface, and much larger spurs 
around the articular margins.  There was also some narrowing 
of the lateral right joint compartment, with no significant 
spurring.

C.  Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

As stated above, the veteran is currently in receipt of a 10 
percent rating under DC 5010, for degenerative arthritis of 
the right knee.  The veteran's instability of the knee, 
evaluated under DC 5257, is rated 10 percent disabling prior 
to February 12, 2004 and 30 percent disabling thereafter.

DC 5010 provides that traumatic arthritis will be rated under 
DC 5003, which provides for the evaluation of degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Id.

Limitation of flexion of the leg is rated under 38 C.F.R. § 
4.71a, DC 5260.  Under DC 5260 a 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  
Limitation of extension of the leg is rated under 38 C.F.R. § 
4.71a, DC 5261.  Under DC 5261, a 10 percent evaluation is 
warranted for extension limited to 10 degrees.  A 20 percent 
evaluation is warranted for extension limited to 15 degrees.  
Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Under DC 5257, a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates a moderate degree of impairment, and a 
maximum 30 percent rating is warranted for a severe degree of 
impairment to the knee.  Id.  

VA General Counsel has held that separate ratings under DC 
5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).  Further, VA General Counsel has held 
that a separate rating under DC 5003 for arthritis may be 
assigned for a knee disorder already rated under DC 5257 for 
instability (and vice versa), where additional disability is 
shown by the evidence of record.  62 Fed. Reg. 63604, 
VAOPGCPREC 23-97, slip op. at 2-3 (1997) (concluding that the 
evaluation of knee dysfunction under both DC 5257 and DC 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  

D.  Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled for 
his right knee arthritis, which rating contemplates 
limitation of motion.  In this regard, as to a higher rating 
for his right knee arthritis under DC 5003, the Board notes 
the findings from the veteran's VA examinations, particularly 
his most recent VA examination of February 2004, which finds 
right knee range of motion from 0 to 95 degrees, a finding 
that would not warrant a rating for a compensable level of 
limitation under DC 5260 or DC 5261.  Considering all the 
evidence of record regarding the veteran's range of motion, 
the veteran has never had extension of less than 0 degrees or 
flexion of less than 80 degrees, neither of which warrant a 
compensable level of limitation of motion.  As the veteran 
has been found to have a noncompensable level of limitation 
of motion of the right knee, but has findings of degenerative 
arthritis, DC 5003 provides that the veteran is entitled to a 
10 percent evaluation. 

The Board also finds, that prior to February 12, 2004, the 
veteran is not entitled to a disability rating under DC 5257 
greater than 10 percent.  Although the veteran was treated 
with a knee brace, there is no medical evidence of record 
noting subluxation or lateral instability to a moderate 
degree.  However, in the September 2005 Board decision, the 
veteran was granted a 30 percent rating under DC 5257 and 
assigned an effective date of February 12, 2004.  The Board 
relied on the February 12, 2004, VA examination, in which the 
veteran complained of intermittent giving way of the right 
knee.  The examiner found medial laxity and positive anterior 
drawer and Lachman's sign, and the veteran was found to have 
instability, even when wearing a brace.  The veteran is in 
receipt of the maximum rating under DC 5257.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where the preponderance of 
the evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The above right knee determinations are based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that either the 
veteran's right knee instability or right knee limitation of 
motion reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluation higher 
than those indicated above on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Aug. 2003).  In a September 2006 letter, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also provided multiple VA examinations.  In addition, he 
testified at an RO hearing in March 2003 and at a May 2005 
Board hearings, and the transcripts of those proceedings have 
been associated with the claims folder.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for medial 
meniscectomy with synovitis and instability of the right 
knee, evaluated as 10 percent disabling prior to February 12, 
2004, and 30 percent disabling thereafter, is denied.

Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling, is denied.

REMAND

Pursuant to the January 2007 Court Order, the parties agreed 
that a VA examination must be obtained in order to determine 
whether the veteran's left knee disability is related to his 
service, including an in-service motor vehicle accident in 
which he injured his service-connected right knee, as well as 
an opinion addressing whether his left knee disability is 
related to his service-connected connected right knee 
disabilities.  The January 2007 Joint Motion for Remand notes 
that although the February 2004 VA examiner opined that the 
veteran's left knee disability was less likely than not 
related to his service connected right knee disabilities, a 
June 2003 VA clinic record states that the left knee pain may 
be caused by the right knee disabilities.  The Joint Motion 
also states that the February 2004 VA examination did not 
discuss how the veteran's sports activity and post-service 
employment has impacted his left knee as a result of his 
service connected right knee disabilities.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for an 
examination in order to ascertain the nature 
of his left knee disability.  The claim's 
folder and a copy of this remand should be 
made available to the examiner for review, 
following which the examiner should render an 
opinion with respect to the following 
questions:  

        Determine whether it is at least as 
likely as not that the left knee disability 
was first manifested in service.
        
        Determine whether it is at least as 
likely as not that the veteran has a left 
knee disability that is causally related to 
an injury or event in service, to 
specifically include an in-service motor 
vehicle accident.
        
        Determine whether it is at least as 
likely as not that the veteran has a left 
knee disability that was caused or aggravated 
by his service-connected right knee 
instability and/or right knee degenerative 
joint disease.
        
In offering these impressions, the examiner 
is must discuss the opinions found in the 
June 2003 VA clinic record and February 2004 
VA examination, which are also discussed 
above, and discuss how the veteran's left 
knee was affected by his right knee 
disabilities while performing his post-
service employment and sports activities.  
All findings and conclusions should be 
affirmatively stated and explained, and a 
complete rationale for any opinion expressed 
should be included in the examination report.  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


